Citation Nr: 1043175	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for right hip degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent 
for left hip degenerative joint disease.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral flat feet, 
claimed as secondary to a service-connected bilateral knee 
disability.

6.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected bilateral 
knee disability.

7.  Entitlement to service connection for hammertoes, claimed as 
secondary to service-connected bilateral knee disability.

8.  Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral knee 
disability.

9.  Entitlement to a disability rating in excess of 30 percent 
for a service-connected right knee disability.

10.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected left knee disability.

11.  Entitlement to extension of a temporary total disability 
rating for convalescence following knee surgery after October 31, 
1999.

12.  Entitlement to an effective date earlier than November 1, 
2004 for entitlement to an assignment of total disability rating 
for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a March 1999 rating decision, the RO granted separate 10 
percent ratings for each knee.  In a January 2001 rating decision 
the RO denied an extension of a temporary total rating for 
convalescence for the right knee past October 31, 1999.  The 
Veteran appealed those decisions.

In an August 1999 rating decision the RO denied service 
connection for bilateral flat feet, a bilateral ankle disability, 
hammer toes and a low back disability, each claimed as being 
secondary to the bilateral knee disability.  The Veteran appealed 
that decision.

In an August 2002 decision, the RO granted a 30 percent rating 
for the veteran's service-connected right knee disability.  
Because the Veteran did not express satisfaction with that 
rating, the issue of entitlement to an increased rating for the 
service-connected right knee disability remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  As a result of these 
rating actions, the issues identified as numbers 5 through 11 
were on appeal to the Board.  These issues were previously before 
the Board in September 2003 and September 2005.  In each instance 
those issues were remanded for additional development 

In a December 2005 rating decision, the RO granted service 
connection for a psychiatric disability and assigned a 30 percent 
disability rating for this disability effective from November 1, 
2004.  Later in December 2005, the Veteran filed a claim for 
TDIU.  A February 2006 rating decision granted service connection 
for right and left hip disabilities at 10 percent disability 
ratings each.  This rating decision also denied service 
connection for hearing loss and tinnitus.  Finally the rating 
decision granted TDIU effective November 1, 2004.  
FINDINGS OF FACT

1.  In August 2009 and February 2010, prior to the promulgation 
of a decision in the appeal, the Veteran requested withdrawal of 
the appeal with respect to all issues on appeal with the 
exception of the issue related to an earlier effective date for 
TDIU.  

2.  For the period of time from November 1, 1999 to May 9, 2002, 
the Veteran was in receipt of compensation for chondromalacia 
patella of the left knee at a 10 percent disability rating and 
chondromalacia patella of the right knee at a 20 percent 
disability rating.  This results in a combined disability rating 
of 30 percent.

3.  For the period of time from May 9, 2002 to November 1, 2004, 
the Veteran was in receipt of compensation for chondromalacia 
patella of the left knee at a 10 percent disability rating and 
chondromalacia patella of the right knee at a 30 percent 
disability rating.  This results in a combined disability rating 
of 40 percent.

4.  Prior to November 1, 2004, the Veteran did not meet the 
threshold requirements for a consideration of a schedular TDIU.

5.  The Veteran filed a claim for service connection for 
psychiatric disability which was received by VA on November 1, 
2004; this is the earliest document in the claims file that may 
be accepted as a claim for service connection for a psychiatric 
disability.  

6.  Service connection for a psychiatric disability, diagnosed as 
depressive disorder associated with his service-connected knee 
disabilities, was granted at a 30 percent disability rating 
effective November 1, 2004, the date of claim.  

7.  Effective November 1, 2004, the Veteran had a combined 
service-connected disability rating of 60 percent, which met the 
threshold requirements for a consideration of a schedular TDIU; 
he was medically found to be unable to engage in a substantially 
gainful occupation due to the disabilities for which he is in 
receipt of compensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to 
a disability rating in excess of 10 percent for right hip 
degenerative joint disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to 
a disability rating in excess of 10 percent for left hip 
degenerative joint disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal for service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of the appeal for service 
connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of the appeal for service 
connection for bilateral flat feet, claimed as secondary to a 
service-connected bilateral knee disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

6.  The criteria for withdrawal of the appeal for service 
connection for a bilateral ankle disability, claimed as secondary 
to service-connected bilateral knee disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

7.  The criteria for withdrawal of the appeal for service 
connection for hammertoes, claimed as secondary to service-
connected bilateral knee disability, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

8.  The criteria for withdrawal of the appeal for service 
connection for a low back disability, claimed as secondary to 
service-connected bilateral knee disability, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

9.  The criteria for withdrawal of the appeal for entitlement to 
a disability rating in excess of 30 percent for a service-
connected right knee disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

10.  The criteria for withdrawal of the appeal for entitlement to 
a disability rating in excess of 10 percent for a service-
connected left knee disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

11.  The criteria for withdrawal of the appeal for entitlement to 
extension of a temporary total disability rating for 
convalescence following knee surgery after October 31, 1999 have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

12.  The criteria for an effective date earlier than November 1, 
2004 for the grant of TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(b), 3.159, 3.340, 3.341, 3.400, 4.14 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In 
correspondence dated August 2009 and February 2010, the Veteran 
submitted a written request to withdraw the appeal for all issues 
with the exception of the issue related to an earlier effective 
date for TDIU.  There remain no allegations of errors of fact or 
law for appellate consideration with respect to issues numbered 1 
through 11 above.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to these issues 
and dismissal is warranted.

II.  Earlier Effective Date

Generally, VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 19 
Vet. App. at 490-91 (2006).  The Veteran's claim for an earlier 
effective date for TDIU can be viewed as being timely appealed 
directly from the December 2005 RO rating decision which granted 
service connection for a psychiatric disability and the February 
2006 rating decision which granted TDIU.  In each instance the 
rating decision assigned the initial disability rating and 
effective date.  Accordingly, as the Veteran's claim for an 
earlier effective date was appealed directly from the initial 
rating assigned, no further action under section 5103(a) is 
required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled. Therefore, rating 
boards should submit to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue. 
38 C.F.R. § 4.16(b).

In a July 2003 rating decision, the RO denied the Veteran's 
previous claim of entitlement to TDIU.  The veteran did not 
disagree with that decision, and it became final.  

The Veteran filed a claim for service connection for psychiatric 
disability on a VA Form 21-4138, which was received by VA on 
November 1, 2004.  He stated, "I would like to put in a claim 
for the secondary condition of manic depression due to my service 
connection condition of knees.  Bilateral chondromalacia of the 
patella."  This is the earliest document in the claims file that 
may be accepted as a claim for service connection for a 
psychiatric disability.  As a result of this claim, service 
connection was granted for a psychiatric disability and a 30 
percent disability rating was assigned effective November 1, 
2004, which was the date of claim for service connection.  As a 
result of service connection being established for a psychiatric 
disability at 30 percent, the Veteran's combined service-
connected disability rating became 60 percent effective November 
1, 2004.

In December 2005, the Veteran filed his second claim for TDIU on 
the prescribed form, VA 21-8940.  A February 2006 rating decision 
granted TDIU effective November 1, 2004, the date that the 
Veteran met the threshold requirements for a consideration of a 
schedular TDIU under 38 C.F.R. § 4.16.  

For the period of time from November 1, 1999 to May 9, 2002, the 
Veteran was in receipt of compensation for chondromalacia patella 
of the left knee at a 10 percent disability rating and 
chondromalacia patella of the right knee at a 20 percent 
disability rating.  This resulted in a combined disability rating 
of 30 percent.

For the period of time from May 9, 2002 to November 1, 2004, the 
Veteran was in receipt of compensation for chondromalacia patella 
of the left knee at a 10 percent disability rating and 
chondromalacia patella of the right knee at a 30 percent 
disability rating.  This results in a combined disability rating 
of 40 percent.

During the period of time prior to November 1, 2004, the Veteran 
was in receipt of 100 percent, temporary total, disability 
ratings as the result of surgeries conducted for his service-
connected knee disabilities.  The Veteran was compensated at 100 
percent disability ratings for discrete and finite periods of 
time pursuant to 38 C.F.R. § 4.30 with his base disability 
ratings for his service-connected knee disabilities returning to 
those noted above.  

In section one above, the Veteran has withdrawn his appeals with 
respect to all other issues.  Some of these issues involved the 
disability ratings assigned for his service-connected 
disabilities.  By withdrawing his appeals with respect to these 
issues, he acknowledges that the disability ratings and effective 
dates assigned for these disabilities are correct.  

In an April 2006 written statement the Veteran asserts that the 
effective date for TDIU should be prior to November 1, 2004.  He 
specifically claimed that he was entitled to an effective dated 
of February 2, 2000 for the assignment of TDIU.  In support of 
this he asserted February 2, 2000 is the date that the Social 
Security Administration (SSA) determined that he was entitled to 
Social Security disability benefits.  

There is a large volume of evidence of record which confirms that 
the SSA determined that the Veteran was entitled to Social 
Security disability benefits beginning on February 2, 2000.  A 
June 2000 SSA disability determination indicated that the 
Veteran's primary diagnosis was osteoarthrosis, with a secondary 
diagnosis of diabetes mellitus.  This document did not specify 
that the Veteran was disabled for SSA purposes at that time, nor 
did it identify what joints were involved in relation to the 
diagnosis of arthrosis.  Finally, the Veteran is not, and has 
never been service-connected for diabetes mellitus.  

A September 2000 SSA disability determination found the Veteran 
to be entitled to Social Security disability benefits beginning 
on February 2, 2000.  The primary diagnosis was again 
osteoarthrosis, without any indication of the joints involved, 
and a secondary diagnosis of obesity, which is not a service-
connected disability.  A SSA Form 4733-BK is of record and also 
dated September 2000.  This form lists three specific 
disabilities considered in rendering the SSA disability 
determination.  The first is the primary diagnosis of "arthritis 
- knees/hip/shoulder/hand/back."  Service connection was in 
effect for the Veteran's bilateral knee disabilities at that 
point.  Service connection for bilateral hip arthritis has been 
subsequently established at a 10 percent disability rating for 
each hip effective March 2005.  Service connection for a 
shoulder, hand, and/or back disability has never been 
established.  The second disability listed was obesity, again 
this is not a service-connected disability.  The third and final 
disability listed was depression.  Again, service connection for 
depression was established as of November 1, 2004, the date of 
claim for service connection and the effective date TDIU was 
assigned. 

The Veteran claims that he warrants TDIU based upon the evidence 
of the SSA records.  However, the SSA records clearly establish 
his entitlement to SSA disability benefits base on a variety of 
disabilities including his service-connected disabilities and 
nonservice connected disabilities.  

VA treatment records dating from 2000 to the present reveal that 
the Veteran has been diagnosed with, and treated for, a 
psychiatric disability generally diagnosed as depression.  

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, both formal 
and informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for an increased disability rating or to reopen a claim.  
See 38 C.F.R. § 3.157 (emphasis added).  Generally, TDIU is a 
disability rating issue.  However, the evidence of record shows 
that the Veteran did not meet the schedular criteria for TDIU 
until service connection was granted for a psychiatric 
disability, and the disability rating assigned for depression 
resulted in a combined service-connected disability rating of 60 
percent.  But for the grant of service connection for depression, 
the Veteran would not have been entitled to TDIU.  Therefor the 
present appeal really involves the assignment of an effective 
date for the grant of service connection for the psychiatric 
disability.  

The earliest document in the claims file that may be accepted as 
a claim for service connection for psychiatric disorder is the VA 
Form 21-526 which was received at the RO on November 1, 2004.  
This is simply the only document that can be construed as a claim 
for service connection for a psychiatric disability.  There is no 
other evidence of the Veteran having filed a claim with VA at any 
point prior to that date.  

Thus, November 1, 2004 is the proper effective date for the grant 
of service connection for a psychiatric disability.  Based on 
this grant of service connection at a 30 percent rating, the 
Veteran then met the criteria for TDIU.  The preponderance of the 
evidence is against the claim for an earlier effective date; 
there is no doubt to be resolved; and an earlier effective date 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran also asserts that he warrants an effective date prior 
to November 1, 2004 for TDIU based upon extra-schedular 
consideration pursuant to 38 C.F.R. § 4.16(b).  Again, this 
regulation states that it is the established policy of the 
Department of Veterans Affairs that all veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the Director 
of Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  The rating board will include a full statement as to 
the veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran asserts that he warranted TDIU based upon the SSA 
records granting SSA disability benefits effective February 2000 
because he was unable to work.  He asserts that the SSA records 
show that he was unemployable solely due to his service-connected 
knee disabilities.  The SSA records do list arthritis of the 
knees as one of the disabilities causing the Veteran's 
unemployability.  However, the SSA records also list a variety of 
other nonservice connected disabilities as contributing to the 
Veteran's inability to work including: obesity; depression; and, 
arthritis of the hip, shoulder, hand and back.  Ultimately 
service connection for depression has been established effective 
November 1, 2004, the earliest date of claim for this disability.  
Service connection has been established for bilateral hip 
arthritis effective March 2005.  The Veteran has never disputed 
this is the correct effective date for service connection for 
this disability.  However, service connection for shoulder, hand, 
and back and back disabilities has not been established.  
Moreover, to the extent that the Veteran's service-connected knee 
disabilities required surgery prior to November 1, 2004, he was 
compensated by the award of 100 percent temporary total 
disability ratings.  The evidence of record does not reveal that 
the Veteran was unemployable prior to November 1, 2004 based 
solely on his service-connected disabilities to warrant referral 
for extra-schedular consideration pursuant to 38 C.F.R. § 
4.16(b).

The evidence shows that the Veteran met the requirements for TDIU 
based upon the award of service connection for a psychiatric 
disability.  The award of TDU cannot be prior to the effective 
date of service connection for the psychiatric disability.  The 
correct effective date of service connection is established as 
November 1, 2004, the date of claim for service connection.  The 
correct effective date for an award of TDIU is therefore November 
1, 2004, the date he met the schedular criteria for TDIU.  The 
preponderance of the evidence is against the claim for an earlier 
effective date; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The appeal for entitlement to a disability rating in excess of 10 
percent for right hip degenerative joint disease is dismissed.

The appeal for entitlement to a disability rating in excess of 10 
percent for left hip degenerative joint disease is dismissed.  

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.  

The appeal for entitlement to service connection for tinnitus is 
dismissed.  

The appeal for entitlement to service connection for bilateral 
flat feet, claimed as secondary to a service-connected bilateral 
knee disability, is dismissed.

The appeal for entitlement to service connection for bilateral 
ankle disability, claimed as secondary to service-connected 
bilateral knee disability, is dismissed.

The appeal for entitlement to service connection for hammertoes, 
claimed as secondary to service-connected bilateral knee 
disability, is dismissed.

The appeal for entitlement to service connection for a low back 
disability, claimed as secondary to service-connected bilateral 
knee disability, is dismissed.

The appeal for entitlement to a disability rating in excess of 30 
percent for a service-connected right knee disability is 
dismissed.

The appeal for entitlement to a disability rating in excess of 10 
percent for a service-connected left knee disability is 
dismissed.

The appeal for entitlement to extension of a temporary total 
disability rating for convalescence following knee surgery after 
October 31, 1999 is dismissed.

An effective date earlier than November 1, 2004 for entitlement 
to an assignment of TDIU is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


